--------------------------------------------------------------------------------

Exhibit 10.1



EXECUTION VERSION


EXCHANGE AGREEMENT
 
This Exchange Agreement (this “Agreement”), is entered into as of July 12, 2020,
by and among Daylight Beta Parent Corp., a Delaware corporation (“Parent”),
Health Plan Intermediaries, LLC (“HPI”), Health Plan Intermediaries Sub, LLC
(“HPI Sub” and, together with HPI, the “Series B Members” and each individually,
a “Series B Member”), Benefytt Technologies, Inc. (the “Company”), and Health
Plan Intermediaries Holdings, LLC (“Holdings”). The parties to this Agreement
are referred to herein as the “Parties” or, each individually, as a “Party.” Any
capitalized terms used but not defined herein shall have the meanings set forth
in the Agreement and Plan of Merger (the “Merger Agreement”), dated as of the
date hereof, by and among Parent, the Company, and Daylight Beta Corp., a
Delaware corporation and wholly owned subsidiary of Parent (“Merger Sub”), as
the Merger Agreement is in effect on the date hereof.
 
RECITALS
 
WHEREAS, as of the date hereof, the Series B Members hold such number of the
Series B Membership Interests of Holdings (the “Series B Units”) as are set
forth next to such Series B Member’s name on Exhibit A attached hereto and which
collectively represent all outstanding Series B Units;
 
WHEREAS, the Company, Holdings and the Series B Members are parties to (a) that
certain Third Amended and Restated Limited Liability Company Agreement of
Holdings, dated as of February 13, 2013 (as it may be amended from time to time,
the “Holdings LLC Agreement”), and (b) that certain Exchange Agreement, dated as
of February 13, 2013 (as it may be amended from time to time, the “Exchange
Agreement”), pursuant to which, among other things, the parties provided for the
Series B Members to exchange, upon request, up to one hundred percent (100%) of
the Series B Units owned by such Series B Member, together with a corresponding
number of shares of Class B Common Stock, par value $0.001 per share, of the
Company (the “Class B Shares”), for a number of shares of Class A Common Stock,
par value $0.001 per share, of the Company (“Class A Shares”) based on the
Exchange Rate (as defined in the Exchange Agreement) then in effect (an
“Exchange”);
 
WHEREAS, the Exchange Agreement and the Company Certificate of Incorporation
provide that, simultaneous with an Exchange, the Class B Shares delivered to the
Company shall be automatically and immediately cancelled on the books and
records of the Company and shall no longer be deemed to be issued and
outstanding capital stock of the Company;
 
WHEREAS, the Company and the Series B Members are party to that certain
Registration Rights Agreement, dated as of February 13, 2013 (as it may be
amended from time to time, the “Registration Rights Agreement”), pursuant to
which such parties are entitled to certain rights with respect to the
registration of Class A Shares issuable in an Exchange;
 
WHEREAS, simultaneous with the execution and delivery of this Agreement, the
Company, Parent and Merger Sub are entering into the Merger Agreement, pursuant
to which, on the terms and subject to the conditions set forth therein, Merger
Sub will be merged with and into the Company (the “Merger”), with the Company
surviving that Merger as a subsidiary of Parent;
 

--------------------------------------------------------------------------------

WHEREAS, simultaneous with the execution and delivery of this Agreement and the
Merger Agreement, Parent and the Series B Members are entering into a tender and
support agreement (the “Support Agreement”), pursuant to which, among other
things, each Series B Member agrees to tender all of the Class A Shares owned or
controlled by such Series B Member pursuant to the Offer promptly following the
consummation of the Specified Exchange; and
 
WHEREAS, at 10:00 a.m. Eastern Time on the Expiration Date (the “Exchange
Effective Time”), the Parties desire and intend for the Series B Members to
exchange all of the Series B Units then owned by them (and to simultaneously
surrender for cancellation all of the Class B Shares then owned by them pursuant
to the Company Certificate of Incorporation) for a number of Class A Shares
equal to the number of Series B Units then owned by them (subject to adjustment
in the event of any change in the Exchange Rate) in accordance with this
Agreement and, to the extent not inconsistent herewith, the Exchange Agreement;
and
 
WHEREAS, at the effective time of the Merger (the “Merger Effective Time”), but
conditioned upon the occurrence thereof, the Parties desire and intend for the
Registration Rights Agreement to be terminated by the parties thereto, in each
case, as set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and of the representations,
warranties, covenants and agreements contained in this Agreement, the Parties,
intending to be legally bound, agree as follows:
 
1.           Exchange.
 
(a)         At the Exchange Effective Time, notwithstanding anything to the
contrary in the Exchange Agreement, automatically and without any requirement
for any further action on the part of any of the Parties, (i) all of the Series
B Units owned by each of the Series B Members shall be exchanged for the number
of Class A Shares set forth next to such Series B Member’s name on Exhibit A
(or, in the event of any change in the then-applicable Exchange Rate, such
number of Class A Shares determined based on such Exchange Rate) and (ii)
concurrently therewith all of the Class B Shares then owned by such Series B
Member shall be transferred to the Company for no consideration (each such
exchange being collectively referred to herein as the “Specified Exchange”).
Simultaneous with the consummation of such exchange, (x) all of the Series B
Members’ Class B Shares will immediately be cancelled by the Company pursuant to
Section 4.03(d)(vi) of the Company Certificate of Incorporation, and (y) to the
extent applicable, the Series B Member will make the closing deliveries
contemplated by Section 2.01(d) of the Exchange Agreement.
 
(b)         At the Exchange Effective Time and simultaneous with the
consummation of the Specified Exchange, the Company shall (i) issue to each of
the Series B Members the number of Class A Shares set forth next to such Series
B Member’s name on Exhibit A (as adjusted in the event of any change in the
then-applicable Exchange Rate), and (ii) authorize and instruct the Company’s
transfer agent to record the issuance of the Class A Shares, in uncertificated,
book-entry form, on the stock transfer books of the Company as of the Exchange
Effective Time. The Company covenants that all Class A Shares issued to the
Series B Members in the Specified Exchange will, upon issuance, be validly
issued, fully paid and non-assessable.
 
2

--------------------------------------------------------------------------------

(c)         The Series B Members, Holdings and the Company hereby agree that
this Agreement shall constitute an Exchange Request pursuant to the Exchange
Agreement and that the closing of the Specified Exchange shall occur at the
Exchange Effective Time and otherwise in accordance with this Agreement. The
Series B Members hereby (i) irrevocably waive the right to revoke the Exchange
Request and to delay the closing of the Specified Exchange for any reason and
(ii) agree that this Agreement shall satisfy all obligations of the Company
under the Exchange Agreement in connection with a Business Combination
Transaction (as defined therein), and that Section 2.01(b)(ii) of the Exchange
Agreement shall not apply with respect to the transactions contemplated by the
Merger Agreement (including, for the avoidance of doubt, any notice regarding
the occurrence of the Exchange Effective Time and the closing of the other
transactions contemplated by the Merger Agreement). For the avoidance of doubt,
if this Agreement is validly terminated, the Exchange Request deemed to have
been delivered hereunder shall be null and void ab initio, and neither the
Series B Members nor the Company will be required to consummate any Exchange
pursuant hereto.
 
(d)        Without limiting Section 1(c) hereof and notwithstanding anything to
the contrary in the Exchange Agreement or the Registration Rights Agreement, (i)
the Series B Members, the Company and Holdings each hereby irrevocably waive any
notice periods required or permitted by the Exchange Agreement in connection
with the Specified Exchange and any obligation on the part of the Company or
Holdings to deliver any other notices or elections thereunder, and (ii) the
Series B Members each acknowledge and agree that the Class A Shares issued in
the Specified Exchange shall not be registered under the Securities Act, nor
shall the Company or Holdings have any obligation to obtain any registration
from or approval of any other Governmental Entity with respect thereto, and the
Company shall have no obligation of any kind to list, or to seek to list, the
Class A Shares issuable in the Specified Exchange on any national securities
exchange.
 
(e)         Notwithstanding anything to the contrary in the Exchange Agreement
or the Holdings LLC Agreement, other than pursuant to the Specified Exchange in
accordance with this Agreement and as required pursuant to the Support
Agreement, from the date of this Agreement until the earlier of (i) the
termination of this Agreement in accordance with Section 7(a) and (ii) the Offer
Acceptance Time, no Series B Member shall, directly or indirectly, by operation
of law or otherwise, sell, assign, transfer, convey, deliver, grant a
participation in, pledge, hypothecate, encumber or otherwise dispose of any
Series B Membership Interest.
 
2.           Termination of Registration Rights Agreement. Effective immediately
prior to the Merger Effective Time (but subject to the consummation of the
Merger), without the requirement for any further action by any of the Parties,
the Registration Rights Agreement is hereby irrevocably terminated and shall be
of no further force or effect, and any and all liabilities of the Series B
Members, the Company, the Surviving Corporation, Parent and their respective
Subsidiaries relating thereto shall be irrevocably and in their entirety
cancelled, extinguished and waived.
 
3

--------------------------------------------------------------------------------

3.           Releases.
 
(a)         IN CONSIDERATION OF THE MUTUAL AGREEMENTS CONTAINED HEREIN,
EFFECTIVE AS OF THE MERGER EFFECTIVE TIME, EACH OF THE SERIES B MEMBERS, ON
BEHALF OF ITSELF AND ITS AFFILIATES (EXCLUDING FOR THIS PURPOSE THE COMPANY AND
ITS SUBSIDIARIES) AND SUBSIDIARIES AND ITS AND THEIR RESPECTIVE RELEASING
REPRESENTATIVES (AS DEFINED BELOW), FULLY, FINALLY AND FOREVER UNCONDITIONALLY
AND IRREVOCABLY RELEASES, DISCHARGES AND WAIVES ANY AND ALL ACTIONS, CAUSES OF
ACTION, CLAIMS, SUITS, PROCEEDINGS, COSTS OF SUIT, COUNTERCLAIMS, DEBTS,
DEMANDS, JUDGMENTS, LIABILITIES, OBLIGATIONS AND ACTIONS FOR LEGAL FEES, WHETHER
AT LAW, IN TORT, IN EQUITY OR UNDER ANY OTHER THEORY, KNOWN OR UNKNOWN,
FORESEEABLE OR UNFORESEEABLE, ASSERTED OR UNASSERTED, MATURED OR UNMATURED,
ACCRUED, EXISTING OR NOT, OF WHATEVER KIND OR NATURE, IN ANY JURISDICTION,
INCLUDING IN ARBITRATION PROCEEDINGS OR ANY OTHER FORUM, WHICH HAVE ARISEN OR
MAY ARISE AT ANY TIME IN THE FUTURE UNDER THE REGISTRATION RIGHTS AGREEMENT, THE
EXCHANGE AGREEMENT OR THE HOLDINGS LLC AGREEMENT AGAINST THE COMPANY, THE
SURVIVING CORPORATION, HOLDINGS, PARENT OR THEIR RESPECTIVE SUBSIDIARIES AND
RELEASING REPRESENTATIVES; provided, however, that nothing contained herein
shall operate to amend, modify or terminate any term or provision of (or to
release any claims, liabilities or obligations that may arise under any such
term or provision of) the Holdings LLC Agreement (as in effect as of the date of
this Agreement): (i) that provides any director, officer, employee, agent or
manager of Holdings (including the Managing Member (as defined in the Holdings
LLC Agreement)), or any Person that was serving at the request of the Company or
Holdings as a manager, officer, director, principal, member, employee or agent
of any direct or indirect Subsidiary of Holdings, with rights of indemnification
or reimbursement or advancement of expenses, including any term or provision set
forth in Section 11.02 of the Holdings LLC Agreement (as in effect as of the
date of this Agreement) to the extent applicable to any such Person; (ii) that
provides the Company, any Series B Member or any of their respective Affiliates,
Subsidiaries or Releasing Representatives with rights of exculpation and/or
limitation of liability, including any term or provision set forth in any of
Sections 4.02, 4.03, 5.04, 6.01(b) and 6.02 of the Holdings LLC Agreement; or
(iii) that provides for the maintenance of capital accounts or the allocation of
items of income, gain, loss, deduction or credit, including any term or
provision set forth in Article 6 of the Holdings LLC Agreement (in the case of
this clause (iii), solely with respect to any taxable period ending on or before
the Closing Date, or any taxable period beginning before the Closing Date and
ending after the Closing Date). The terms, provisions and obligations described
in clauses (i), (ii) and (iii) of the proviso of the immediately preceding
sentence shall be collectively referred to herein as the “Continuing
Provisions”. The term “Releasing Representatives” means the Affiliates, agents,
assigns, attorneys, directors, employees, officers, owners, parents, partners,
representatives, members, shareholders, heirs, auditors, consultants,
predecessors, divisions, managers, trustees and advisors (including past,
present and future of any and all of the foregoing) of any Party or Person.
 
4

--------------------------------------------------------------------------------

(b)        IN CONSIDERATION OF THE MUTUAL AGREEMENTS CONTAINED HEREIN, EFFECTIVE
AS OF THE MERGER EFFECTIVE TIME, EACH OF THE COMPANY, THE MANAGING MEMBER, THE
SURVIVING CORPORATION, HOLDINGS AND  PARENT,  ON BEHALF OF ITSELF AND ITS
RESPECTIVE AFFILIATES  AND THEIR RESPECTIVE RELEASING REPRESENTATIVES (AS
DEFINED BELOW), FULLY, FINALLY AND FOREVER UNCONDITIONALLY AND IRREVOCABLY
RELEASES, DISCHARGES AND WAIVES ANY AND ALL ACTIONS, CAUSES OF ACTION, CLAIMS,
SUITS, PROCEEDINGS, COSTS OF SUIT, COUNTERCLAIMS, DEBTS, DEMANDS, JUDGMENTS,
LIABILITIES, OBLIGATIONS AND ACTIONS FOR LEGAL FEES, WHETHER AT LAW, IN TORT, IN
EQUITY OR UNDER ANY OTHER THEORY, KNOWN OR UNKNOWN, FORESEEABLE OR
UNFORESEEABLE, ASSERTED OR UNASSERTED, MATURED OR UNMATURED, ACCRUED, EXISTING
OR NOT, OF WHATEVER KIND OR NATURE, IN ANY JURISDICTION, INCLUDING IN
ARBITRATION PROCEEDINGS OR ANY OTHER FORUM, WHICH HAVE ARISEN OR MAY ARISE AT
ANY TIME IN THE FUTURE UNDER THE REGISTRATION RIGHTS AGREEMENT, THE EXCHANGE
AGREEMENT OR THE HOLDINGS LLC AGREEMENT AGAINST THE SERIES B MEMBERS AND THEIR
RESPECTIVE AFFILIATES, INCLUDING WITHOUT LIMITATION ANY RIGHT TO RECOUP OR
OFFSET ANY AMOUNTS WITH RESPECT TO AMOUNTS PREVIOUSLY ALLOCATED OR DISTRIBUTED
PURSUANT TO THE  HOLDINGS LLC AGREEMENT OR TAX RECEIVABLE AGREEMENT.
 
(c)          Effective immediately following the Merger Effective Time, (i) the
Company, the Surviving Corporation and Holdings shall have no further
obligations or liabilities (other than obligations and/or liabilities under or
with respect to the Continuing Provisions) to the Series B Members pursuant to
or in respect of the Series B Units, the Class B Shares or the Existing
Agreements (including any obligation to make tax distributions or other
distributions or to make other payment under the Holdings LLC Agreement) and
(ii) the Series B Members and their respective Affiliates shall have no further
obligations or liabilities to the Company, the Managing Member, the Surviving
Corporation, Holdings or Parent, or any of their respective Affiliates or
Subsidiaries pursuant to or in respect of the Series B Units, the Class B Shares
or the Existing Agreements (including any claims for payment or recoupment
pursuant to the Tax Receivable Agreement or the Holdings LLC Agreement) and,
notwithstanding anything to the contrary therein, the Surviving Corporation may
amend, restate, supplement, modify or terminate the Existing Agreements in its
sole discretion; provided, however, that the Continuing Provisions shall
continue in full force and effect, and the Series B Members and their respective
Releasing Representatives, shall continue to have the benefits thereof,
notwithstanding any such amendment, restatement or termination.
 
4.          Waiver of Appraisal Rights. EACH SERIES B MEMBER, BY EXECUTING THIS
AGREEMENT, HEREBY KNOWINGLY, VOLUNTARILY, UNCONDITIONALLY AND IRREVOCABLY WAIVES
AND RELINQUISHES ANY AND ALL RIGHTS TO DEMAND OR RECEIVE AN APPRAISAL OF ANY
CLASS B SHARES OR CLASS A SHARES HELD BY SUCH SERIES B MEMBER IN CONNECTION WITH
THE MERGER UNDER DELAWARE LAW, INCLUDING ANY SUCH RIGHTS ARISING PURSUANT TO THE
PROVISIONS OF THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE. SUCH SERIES
B MEMBER FURTHER ACKNOWLEDGES AND UNDERSTANDS THAT BY EXECUTING THIS AGREEMENT,
SUCH SERIES B MEMBER HEREBY REVOKES AND WITHDRAWS ANY DEMAND FOR APPRAISAL OF
SUCH SHARES AND AGREES THAT THE FAIR VALUE OF SUCH SHARES IS NOT MORE THAN THE
CONSIDERATION THAT WILL BE PAYABLE TO SUCH SERIES B MEMBER IN THE MERGER (AFTER
GIVING EFFECT TO THE SPECIFIED EXCHANGE).
 
5.           Representations and Warranties of the Series B Members. Each Series
B Member hereby represents and warrants to each other Party as follows:
 
5

--------------------------------------------------------------------------------

(a)         Authority; Binding Nature. Such Series B Member has full limited
liability company power and authority to execute and deliver this Agreement, to
perform its obligations hereunder and to consummate the transactions
contemplated hereby to be consummated by such Series B Member. The execution and
delivery of this Agreement by such Series B Member, the performance of such
Series B Member’s obligations hereunder and the consummation by such Series B
Member of the transactions contemplated hereby to be consummated by such Series
B Member have been duly and validly authorized by all necessary limited
liability company action on the part of such Series B Member. No other
proceedings on the part of such Series B Member are necessary to approve this
Agreement by such Series B Member or to consummate the transactions contemplated
hereby to be consummated by such Series B Member. This Agreement has been duly
and validly executed and delivered by such Series B Member and (assuming due
authorization, execution and delivery by the other Parties) constitutes a valid
and binding obligation of such Series B Member, enforceable against such Series
B Member in accordance with its terms (except in all cases as such
enforceability may be limited by the Bankruptcy and Equity Exception).
 
(b)         Ownership of Shares. As of the date hereof, such Series B Member
owns beneficially and of record the number of  Series B Units and Class B Shares
set forth opposite the name of such Series B Member on Exhibit A hereto free and
clear of any proxy, voting or transfer restriction, adverse claim or other Lien
(except for transfer restrictions imposed by the Company Certificate of
Incorporation, the Exchange Agreement or the Holdings LLC Agreement and transfer
restrictions of general applicability as may be provided under the Securities
Act and state securities laws). Such Series B Member has the sole power to vote
(or cause to be voted) such Class B Shares, the sole power to dispose of such
Series B Units and Class B Shares and good, legal, and valid title to such Class
B Shares and Series B Units. As of the date hereof, such Series B Member does
not own, beneficially or of record, any securities of Holdings other than such
Series B Units. Such Seller is an “accredited investor” within the meaning of
Rule 501(a) of Regulation D promulgated under the Securities Act.  As of the
date hereof, the Exchange Rate is 1 for 1.
 
(c)         No Conflicts. Neither the execution and delivery of this Agreement
by such Series B Member, nor the performance by such Series B Member of its
obligations under this Agreement, will (i) contravene, conflict with or
constitute or result in a breach or violation of any provision of the
organizational documents of such Series B Member, (ii) contravene, conflict
with, violate or result in any violation under any Law applicable to such Series
B Member or any of its properties or assets, (iii) result in the creation by
such Series B Member of any Lien upon its Class B Shares or Series B Units, or
(iv) with or without the lapse of time or the giving of notice or both, result
in a breach or violation of or constitute a default under, permit any
termination, cancellation, or modification (or right of termination,
cancellation, or modification) or result in the creation or acceleration of any
obligations of the Series B Member under any of the terms, conditions or
provisions of any note, bond, mortgage, indenture, deed of trust, license,
permit, lease, agreement or other Contract or obligation to which such Series B
Member is a party, or by which such Series B Member or any of its properties or
assets may be bound or affected, except for, in the case of this clause (iv),
any such breaches, violations, conflicts, losses, defaults, terminations,
cancellations, modifications or accelerations that would not reasonably be
expected to prevent the performance by such Series B Member of its obligations
under this Agreement.
 
6

--------------------------------------------------------------------------------

(d)          Absence of Litigation. As of the date hereof, there is no suit,
action, investigation, claim or proceeding pending or, to such Series B Member’s
knowledge, threatened against or involving or affecting, such Series B Member,
its Class B Shares or Series B Units that would reasonably be expected to impair
or interfere with the ability of such Series B Member to perform fully its
obligations hereunder or to consummate on a timely basis and at the times
contemplated hereby the transactions contemplated hereby to be consummated by
such Series B Member.
 
(e)         Brokers. No broker, investment banker, financial advisor or other
Person is entitled to any broker’s, finder’s, financial advisor’s or other
similar fee or commission that is payable by the Company, Holdings, the
Surviving Corporation, Parent or any of their respective Subsidiaries in
connection with the transactions contemplated hereby based upon arrangements
made by or on behalf of such Series B Member (excluding, for the avoidance of
doubt, any such broker, investment banker, financial advisor or other Person
retained or engaged by the Company).
 
(f)          No Other Agreements.  Other than (i) this Agreement, (ii) that
certain TRA Termination Agreement, dated as of the date hereof, by and among
certain parties hereto and (iii) the Exchange Agreement, the Registration Rights
Agreement,  the Holdings LLC Agreement and that certain Tax Receivable
Agreement, dated as of February 13, 2013 (the agreements listed in this clause
(ii), collectively, the “Existing Agreements”), no Series B Member or any of
their respective Affiliates, Subsidiaries or Releasing Representatives are party
to any contract or other legally binding agreement with the Company or any of
its Subsidiaries.
 
6.           Representations and Warranties of Parent, the Company and Holdings.
Parent, the Company and Holdings hereby represent and warrant, severally and not
jointly, to each other Party as follows:
 
(a)         Authority; Binding Nature. Such Party has full organizational power
and authority to execute and deliver this Agreement, to perform its obligations
hereunder and to consummate the transactions contemplated hereby to be
consummated by such Party. The execution and delivery of this Agreement by such
Party, the performance of such Party’s obligations hereunder and the
consummation by such Party of the transactions contemplated hereby to be
consummated by such Party have been duly and validly authorized by all necessary
action on the part of such Party. No other proceedings on the part of such Party
are necessary to approve this Agreement or to consummate the transactions
contemplated hereby. This Agreement has been duly and validly executed and
delivered by such Party and (assuming due authorization, execution and delivery
by the other Parties) constitutes a valid and binding obligation of such Party,
enforceable against such Party in accordance with its terms (except in all cases
as such enforceability may be limited by the Bankruptcy and Equity Exception).
 
(b)         No Conflicts. Neither the execution and delivery of this Agreement
by such Party, nor the performance by such Party of its obligations under this
Agreement, will (i) violate any Law applicable to such Party or any of its
properties or assets, or (ii) with or without the lapse of time or the giving of
notice or both, result in a breach or violation of or constitute a default
under, permit any termination, cancellation, or modification (or right of
termination, cancellation, or modification) of or result in the creation or
acceleration of any obligations of the Series B Member under any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, deed of trust,
license, permit, lease, agreement or other Contract or obligation to which such
Party is a party, or by which such Party or its respective properties or assets
may be bound or affected, except for, in the case of this clause (ii), any such
breaches, violations, conflicts, losses, defaults, terminations, cancellations,
modifications, payments or accelerations that would not reasonably be expected
to prevent or interfere with the performance by such Party of its obligations
under this Agreement.
 
7

--------------------------------------------------------------------------------

(c)          Absence of Litigation. As of the date hereof, there is no suit,
action, investigation, claim or proceeding pending or, to such Party’s
knowledge, threatened against or involving or affecting, such Party that would
reasonably be expected to impair the ability of such Party to perform fully its
obligations hereunder or to consummate on a timely basis the transactions
contemplated hereby to be consummated by such Party.
 
7.           Tax Matters.
 
(a)         The Parties agree to treat the Specified Exchange as (i) a taxable
transaction for U.S. federal income Tax purposes (and state, local, and foreign
income Tax purposes, where applicable) that is treated in the manner set forth
in Revenue Ruling 99-6, 1999-1 C.B. 432 (Situation 1); and (ii) permitting an
adjustment to the basis in Holdings’ assets under Section 1012 of the Code (or
any corresponding or similar provision of state, local or foreign Tax Law).
 
(b)          The Parties agree that the Company (or its agent) will determine
the allocation of (i) the fair market value of the Class A Shares received by
the Series B Members in the Specified Exchange (based upon the dollar amount of
the Merger Consideration), (ii) the amount of the Termination Payment, and (iii)
any other amounts treated as consideration for U.S. federal income Tax purposes,
among the assets of Holdings in accordance with Section 1060 of the Code (the
“Allocation”), and will use its commercially reasonable efforts to deliver such
Allocation to the Series B Members within ninety (90) days following the Closing
Date.  Notwithstanding the foregoing, the Allocation must be prepared in a
manner consistent with the residual method principles of Sections 1060 and 338
of the Code and the regulations promulgated thereunder as applied by (i)
providing that no amount shall be specifically allocated to the covenants of the
Series B Members set forth in this Agreement and (ii) treating an amount no
greater than the GAAP book value of the assets of the Company as reflected in
its audited financial statements immediately prior to the Exchange Effective
Time as the fair market value of such assets for purposes of grouping the assets
of the Company into the Class I through Class VI asset classes of Treasury
Regulation Section 1.338-6, with all residual fair market value of the Company
assigned to the Treasury Regulation Section 1.338-6 Class VII asset class of
that Company.
 
(c)         Notwithstanding any amendment to the Holdings LLC Agreement, with
respect to any IRS Form 1065 (and any similar or corresponding state or local
Tax Return) of Holdings to be prepared for any taxable period ending on or
before the Closing Date, or any taxable period beginning before the Closing Date
and ending after the Closing Date, in either such case that are filed after the
Closing Date:
 
(i)          Holdings shall, and Parent and the Company will cause Holdings to,
deliver to each Series B Member as soon as practicable, but in any event within
180 days, after the end of the applicable Fiscal Year (as defined in the
Holdings LLC Agreement as in effect as of the date hereof), a Schedule K-1
together with such additional information as may be required by such Series B
Member in order to file its individual returns reflecting Holding’s operations;
and
 
8

--------------------------------------------------------------------------------

(ii)          each Series B Member shall furnish to Holdings all pertinent
information in its possession relating to Holdings’ operations that is necessary
to enable such Tax Returns to be timely prepared and filed.
 
(d)         The Parties agree to file all income Tax Returns (including IRS Form
8594 or any other applicable form) consistently with this Section 7.
 
(e)          The Parties shall reasonably cooperate, and shall cause their
respective affiliates, officers, employees, agents and other representatives to
reasonably cooperate in preparing and filing all Tax Returns and in resolving
all disputes and audits with respect to Taxes.
 
(f)          No later than five (5) Business Days prior to the Closing Date,
each Series B Member shall deliver to the Company a valid IRS Form W-9.
 
(g)          Each of Parent, Merger Sub, the Surviving Corporation, Holdings,
the Company, the Paying Agent and their respective designees shall be entitled
to deduct and withhold from the consideration otherwise payable pursuant to this
Agreement such amounts as it reasonably determines are required to be deducted
and withheld with respect to the making of such payment under the Code or any
other applicable state, local or foreign Tax Law.  The Parties acknowledge and
agree that no such deduction or withholding is required under any Tax Law
currently in effect so long as each Series B Member delivers a valid IRS Form
W-9 pursuant to Section 7(f).  To the extent that amounts are so deducted or
withheld and timely remitted to the applicable Governmental Entity, such
deducted or withheld amounts shall be treated for all purposes of this Agreement
as having been paid to the Person in respect of which such deduction and
withholding was made by Parent, Merger Sub, the Surviving Corporation, Holdings,
the Company, the Paying Agent or the designee of one of the foregoing, as the
case may be. As soon as reasonably practicable prior to making any deduction or
withholding pursuant to this Section 7(g), Parent, Merger Sub, the Surviving
Corporation, Holdings or the Paying Agent, as the case may be, shall provide
written notice to the Series B Members of any anticipated deduction or
withholding (together with the legal basis therefor) and shall reasonably
cooperate in good faith to seek to reduce or eliminate any amounts that would
otherwise be deducted or withheld.
 
8.          Miscellaneous.
 
(a)         Term. This Agreement shall remain in full force and effect unless
and until the Merger Agreement is terminated in accordance with its terms. In
the event that the Merger Agreement is terminated in accordance with its terms,
(i) this Agreement shall automatically and immediately terminate and be of no
further force and effect, all without the need for any further action on the
part of (or notice to) any Party or other Person and (ii) there shall be no
liability or obligation hereunder on the part of any Party or any of their
respective Affiliates, or any of their respective managers, directors,
stockholders, members, partners, officers, employees, agents, consultants,
accountants, attorneys, investment bankers, financial advisors, representatives,
successors or assigns. None of the representations or warranties made by any
Party in Section 6 or Section 7 hereof, as applicable, shall survive the
termination of this Agreement.
 
9

--------------------------------------------------------------------------------

(b)         Further Actions. Following the date hereof, the Parties shall take
all actions and execute and deliver to each other and to any third parties
(including the Company’s stock transfer agent) all such other documents,
certificates and instruments as may be reasonably requested by a Party and
reasonably necessary to give effect to the transactions contemplated hereby,
including delivering all such documents, certificates and instruments and taking
all such further actions as shall be necessary in order to cause the Specified
Exchange to be effected at the Effective Time.
 
(c)         Amendments and Waivers. This Agreement may not be amended,
supplemented or otherwise modified in any manner, whether by course of conduct
or otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each of the Parties. No failure on the
part of any Party to exercise any power, right, privilege or remedy under this
Agreement, and no delay on the part of any Party in exercising any power, right,
privilege or remedy under this Agreement, shall operate as a waiver of such
power, right, privilege or remedy; and no single or partial exercise of any such
power, right, privilege or remedy shall preclude any other or further exercise
thereof or of any other power, right, privilege or remedy. Any agreement on the
part of a Party to any such waiver shall be valid only if set forth in a written
instrument signed on behalf of such Party (and, with respect to any waiver by
the Company or Holdings, also signed on behalf of Parent), but such waiver or
failure to insist on strict compliance with an obligation, covenant, agreement
or condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.
 
(d)         Counterparts. This Agreement may be executed in any number of
counterparts (including by facsimile or by attachment to electronic mail in
portable document format (PDF)), each such counterpart being deemed to be an
original instrument, and all such counterparts, taken together, shall constitute
one and the same agreement, and shall become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Parties hereto.
 
(e)          Applicable Law; Jurisdiction; Waiver of Jury Trial. This Agreement,
and any Action, dispute or other controversy arising out of or relating hereto
shall be governed by, and construed in accordance with, the Laws of the State of
Delaware, without regard to any applicable conflicts or choice of law principles
thereof. Each of the Parties hereby irrevocably and unconditionally (1) consents
to submit itself to the personal jurisdiction of the Court of Chancery of the
State of Delaware or, if such court lacks subject matter jurisdiction, any
federal court located in the State of Delaware in the event of any dispute
arising out of or related to this Agreement or any of the transactions
contemplated hereby, (2) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
(3) agrees that it will not, and waives any right to, bring any Action relating
to or arising out of this Agreement or any of the transactions contemplated
hereby in any court other than the Court of Chancery of the State of Delaware
or, if such court lacks subject matter jurisdiction, any federal court located
in the State of Delaware, and (4) waives any objection that it may now or
hereafter have to the venue of any such Action in the Court of Chancery of the
State of Delaware or, if such court lacks subject matter jurisdiction, any
federal court located in the State of Delaware or that such Action was brought
in an inconvenient forum and agrees not to plead or claim the same. Each of the
Parties hereby agrees that and consents to service of any process, summons,
notice or document by U.S. registered mail to the respective addresses set forth
in Section 9(g) shall be effective service of process for any Action in
connection with this Agreement or the transactions contemplated hereby.
 
10

--------------------------------------------------------------------------------

(f)          EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY
ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES, AND THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT,
OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.  NOTWITHSTANDING ANYTHING
HEREIN TO THE CONTRARY.  EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (ii) EACH SUCH PARTY UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY AND (iv) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 9(f).
 
(g)         Notices. Notices, requests, instructions or other documents to be
given under this Agreement shall be in writing and shall be deemed given, (i)
when delivered, if delivered personally to the intended recipient, (ii) when
sent by email (without any “bounceback” or other notice of nondelivery) and
(iii) one (1) Business Day later, if sent by overnight delivery via a national
courier service (providing proof of delivery), and in each case, addressed to a
Party at the following address for such Party:
 


(i)
if to either Series B Member, to:

 
16221 Villarreal de Avila
Tampa, FL 33613
Attention: Michael W. Kosloske
Email: mwkosloske@gmail.com


With copies (which shall not constitute notice) to:
 
Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103
Attention: Justin W. Chairman, Esquire
Email:justin.chairman@morganlewis.com




(ii)
if to the Company or Holdings, to:

 
Benefytt Technologies, Inc.
3450 Buschwood Park Drive
Suite 200
Tampa, Florida 33618
Attention: Erik Helding
Email: heldinge@bfyt.com


11

--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:


Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153


Attention:
Michael J. Aiello

Eoghan P. Keenan


Fax:
(212) 310-8007


Email:
michael.aiello@weil.com
eoghan.keenan@weil.com




 
(iii)
if to Parent, to:

 
c/o Madison Dearborn Partners, LLC
70 West Madison
Chicago, Illinois 60602
Attention:     Legal Department
Email:  legal@mdcp.com
 
With a copy (which shall not constitute notice) to:
 
Madison Dearborn Partners, LLC
70 West Madison
Chicago, Illinois 60602
Attention:  Legal Department

  Email:
legal@mdcp.com

 
and
 
Kirkland & Ellis LLP
300 North LaSalle Street
Chicago, IL 60654

 
Attention:
Richard J. Campbell, P.C.

Adam T. Clifford


Email:
richard.campbell@kirkland.com

adam.clifford@kirkland.com


Kirkland & Ellis LLP
601 Lexington Avenue
New York, NY 10022  United States
Attention:  Sarkis Jebejian, P.C.


Email:
sarkis.jebejian@kirkland.com



12

--------------------------------------------------------------------------------

(h)         Entire Agreement. This Agreement (including the documents and the
instruments referred to herein) constitutes the entire agreement among the
Parties, and supersedes all prior agreements, understandings, representations
and warranties, both written and oral among the Parties, with respect to the
subject matter hereof.  In the event of any conflict between any provision of
this Agreement and any provisions of any of the Existing Agreements, the
provisions of this Agreement shall control.
 
(i)          Assignment; Third Party Beneficiaries; Transferees. Neither this
Agreement nor any of the rights, interests or obligations hereunder may be
assigned, directly or indirectly, in whole or in part (whether by operation of
Law or otherwise) by any of the Parties without the prior written consent of the
other Parties. Any purported assignment in contravention of this Section 9(i)
shall be null and void ab initio. Subject to the preceding two sentences, this
Agreement shall be binding upon, inure to the benefit of and be enforceable by
the Parties and their respective successors and permitted assigns. No assignment
by any Party shall relieve such assigning Party of any of its obligations
hereunder. This Agreement (including the documents and instruments referred to
herein) is not intended to and does not confer upon any Person (other than the
Parties) any rights or remedies hereunder, including the right to rely upon the
representations and warranties set forth herein.
 
(j)         Severability. The provisions of this Agreement shall be deemed
severable and in the event any court of competent jurisdiction or arbitral panel
finds any provision hereof to be invalid or unenforceable, such invalidity or
enforceability shall not affect the validity or enforceability of the other
provisions hereof so long as the economic, risk allocation, limitation of
liability or legal substance of the transaction contemplated by this Agreement
is not affected in any manner materially adverse to any party. Whenever
possible, each provision or portion of any provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision or portion of any provision of this Agreement, or the
application thereof to any Person or circumstance, is held to be invalid,
illegal or unenforceable in any respect under any applicable Law in any
jurisdiction, (i) a suitable and equitable provision negotiated in good faith by
the Parties shall be substituted therefor in order to carry out, so far as may
be valid and enforceable, the intent and purpose of such invalid or
unenforceable provision and (ii) the remainder of this Agreement and the
application of such provision to other Persons or circumstances shall not,
subject to clause (i) above, be affected by such invalidity or unenforceability,
except as a result of such substitution, nor shall such invalidity or
unenforceability affect the validity or enforceability of such provision, or the
application thereof, in any other jurisdiction, in each case, so long as the
economic, risk allocation, limitation of liability or legal substance of the
transaction contemplated by this Agreement is not affected in any manner
materially adverse to any party.
 
(k)        Specific Performance. The Parties acknowledge and agree that
irreparable damage would occur, and that the Parties would not have an adequate
remedy at Law, if any of the obligations, undertakings, covenants or agreements
of the Parties were not performed in accordance with their specific terms or if
any provision hereof were otherwise breached or threatened to be breached.
Accordingly, the Parties shall be entitled to an injunction or injunctions to
prevent breaches or threatened breaches of this Agreement by the other Parties,
and to enforce specifically the terms and provisions of this Agreement without
the necessity of proving actual harm or damages or posting a bond or other
security therefor, this being in addition to any other remedy to which such
Party is entitled at law or in equity, and each Party agrees that it will not
oppose the granting of an injunction, specific performance or other equitable
relief on the basis that any other Party has an adequate remedy at law or that
any award of specific performance or other equitable remedy is not an
appropriate remedy for any reason at law or in equity and waives any requirement
under any Law to post security or a bond or similar undertaking as a
prerequisite to obtaining equitable relief.
 
[Signature Page Follows]
 
13

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.
 

 
BENEFYTT TECHNOLOGIES, INC.
     
By:
/s/ Gavin Southwell
   
Name: Gavin Southwell
   
Title: President and Chief Executive Officer

 

 
HEALTH PLAN INTERMEDIARIES HOLDINGS, LLC
   

 
By:
/s/ Gavin Southwell

 
Name:
Gavin Southwell
 
Title:
Authorized Person

 
[Signature Page to Exchange Agreement]
 

--------------------------------------------------------------------------------

 
HEALTH PLAN INTERMEDIARIES, LLC
     
By:
/s/ Michael Kosloske
   
Name: Michael Kosloske
   
Title: Authorized Person

 

 
HEALTH PLAN INTERMEDIARIES SUB, LLC
   

 
By:
/s/ Michael Kosloske

 
Name:
Michael Kosloske
 
Title:
Authorized Person

 
[Signature Page to Exchange Agreement]
 

--------------------------------------------------------------------------------

 
DAYLIGHT BETA PARENT CORP.
   

 
By:
/s/ Vahe Dombalagian

 
Name:
Vahe Dombalagian
 
Title:
Managing Director



[Signature Page to Exchange Agreement]



--------------------------------------------------------------------------------

Exhibit A


Series B Member
 
Number of
Series B Membership
Interests
 
Number of
Class B Shares
 
Number of
Class A Shares
Health Plan Intermediaries, LLC
 
680,701 (98.99%)
 
680,701
 
531,363
             
Health Plan Intermediaries Sub, LLC
 
6,966 (1.01%)
 
6,966
 
13,000
             






--------------------------------------------------------------------------------